EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, --A method of making a cutting tool comprising: 
forming a green cutting tool from a powder composition via a binder jetting process, the green cutting tool comprising an exterior surface and an enclosed interior cavity defined by inwardly facing surfaces, wherein one or more lattice structures are formed within the interior cavity and subsequently enclosed by the inwardly facing surfaces during the binder jetting process, and the interior cavity is supported by the one or more lattice structures; and 
sintering the green article to provide a sintered cutting tool having final density greater than 95% theoretical density, wherein the powder composition comprises a sintered hard particle component comprising a metallic binder component.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the subject matter not found is directed to a binder jetting process forming lattice structures within an interior cavity of the tool which is subsequently enclosed by inwardly facing surfaces during the process, in combination with the other claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Shotton et al. (US 20150366635) teaches a cutting tool having a lattice structure in an interior cavity of the tool. Shotton further teaches the tool structure can be made from various additive manufacturing processes. Shotton discloses various AM processes, but does not teach the tool can be made via the binder jetting process. 
The prior art does not clearly teach or suggest the claimed invention. One having ordinary skill in the art would acknowledge that cutting tools having lattice structures can be made via an additive manufacturing process; however, there was no teaching or suggestion to fabricate a tool having lattice structures via a binder jetting process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724